Title: To Thomas Jefferson from C. W. F. Dumas, 1 August 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 1 Aug. 1791. A letter from Paris reports that the Constitution, reduced to essentials, will be presented this week to the King, not to be sanctioned but accepted. After that the King will no longer be uneasy. They will lose no time in finishing the elections already begun for a new Assembly, to which the present one will gloriously give way. If the news of this solemn event takes place after his next dispatch, he will immediately send another. The enclosures, of which he can guarantee the authenticity, concern the peace between the Emperor and the Turks.
He will say nothing of the atrocities at Birmingham, except that it appears they were committed by some ecclesiastics in collusion with someone in the ministry (apparently Grenville). It was a crime of the feudal ecclesiastical hierarchy, perpetrated in hatred on the 14th of July, a day celebrated anywhere else in an irreproachable manner. P.S. 2 Aug. The Dutch ambassador at Paris is said to have reported on 29 July that the Constitution would be presented to the King on 4 Aug. and he would be given the remainder of the month to decide whether to accept or refuse it.
